Citation Nr: 1233208	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-13 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for dysthymic disorder, claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which determined that new and material evidence had not been submitted to reopen a claim of service connection for PTSD and denied service connection for dysthymic disorder as secondary to PTSD.  

The Veteran submitted a timely notice of disagreement as to the RO's determination in the September 2006 rating decision and he subsequently perfected his appeal by submitting a timely substantive appeal.  See VA Form 9 dated September 2006 and May 2007.  As such, the RO certified the new and material evidence and service connection claims to the Board for adjudication.  

The May 2007 statement of the case shows the RO reopened the Veteran's PTSD claim and considered the claim on the merits.  The Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

In April 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to special monthly compensation based upon loss of use of a creative organ due to erectile dysfunction and service-connected prostatitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2012 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for PTSD and dysthymic disorder, claimed as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 2001 RO rating decision that declined to reopen a previously disallowed claim for service connection for PTSD is final.  

2.  The evidence received since the June 2001 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.  Analysis

Applicable Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

PTSD

The Board notes that entitlement to service connection for PTSD was initially denied in an April 1983 rating decision.  At that time, the evidentiary record contained the Veteran's service treatment records and post-service medical evidence dated from 1973 to 1982, which did not contain a diagnosis of PTSD.  At that time, the evidentiary record also lacked any statements submitted by the Veteran regarding any stressful events that occurred during service.  As a result, the RO denied the Veteran's claim of PTSD on the basis that the claimed disability was not shown by the evidence of record.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

Thereafter, following the April 1983 rating decision, the Veteran submitted a written statement requesting that service connection be granted for "post traumatic stress" and that his medical records be obtained from the VA outpatient clinic in Springfield, MA.  See October 1983 VA Form 21-4138.  The RO obtained VA treatment records dated from February 1982 to November 1983, which reflect that, in March 1983, the Veteran reported feeling anxious and depressed.  The examining physician noted the Veteran spent 14 months in Vietnam and had a history of past nightmares.  The examiner also noted the Veteran's report of feeling frustrated and frightened after watching TV.  The assessment was low energy level, anxious, depressed, and questionable post traumatic stress.  See March 1983 VA treatment record.  In 1984, an assessment of rule out PTSD was noted.  The Veteran did not file a notice of disagreement or statement reflecting disagreement with the April 1983 rating decision.

The RO considered another claim for PTSD which it denied in a March 1997 rating decision.  The Veteran filed a notice of disagreement and a statement of the case was issued in response in March 1998.  The RO recognized that the Veteran had provided details on his claimed stressors but they were not corroborated.  The Veteran did not thereafter file VA Form 9.  As such, the March 1997 rating decision became final.  The Veteran filed a claim to reopen in November 2000.  In a June 2001 rating decision, the RO declined to reopen the claim.  The RO recognized that the Veteran was diagnosed with PTSD, however, he had not provided the requested information necessary to verify his claimed stressors.  The Veteran did not appeal the decision and the June 2001 rating decision became final.  

The Veteran filed a claim to reopen in April 2005.  Evidence associated with the claims file after the June 2001 rating decision includes a stressor statement received in June 2005 in which the Veteran claimed a stressful event involved the wounding of a Nelson attached to 46th Engineers in February 1969 at Lai Khe.  He also reported a stressful event involved the killing of J. Goss at Bien Hoa in March 1969.    

Information from the United States Center for Unit Records Research, Defense Personnel Records Image Retrieval System (CURR) (now known as JSRRC) indicated that the Veteran's unit (Company D, 46th Engineer Battalion) was part of the 4th Infantry Division during his period of military service and that the Veteran was located in III Corps at Long Binh.  See September 2006 Responses from CURR.  The September 2006 response also reflects that a member of the Engineer Command, Sergeant C.W. Nelson, was wounded in an RPG attack on the base camp in III Corps in February 1969.  See Id.  As for J. Goss, CURR indicated that he was a member of Company B, 1st Battalion, 69th Armor killed in Khontum Province in II Corps.  CURR was unable to document that Goss was ever assigned to the 46th Engineer Battalion and document or verify that his body went through Bien Hoa or Long Binh but both units did belong to the 4th Infantry Division.  

The Board finds that the stressor statement which contains new details and information obtained from CURR are new, in that they were not previously of record.  This evidence is also material as it relates to the prior basis for denial of the claim.  In this regard, the Board notes that some of the information supports the Veteran's claimed stressor involving Nelson.  Accordingly, new and material evidence has been received, and the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and the claim is granted to this extent only.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim.

As noted above, some of the information provided by CURR supports the claimed stressor involving Nelson.  At the November 2005 VA examination, however, the Veteran described his claimed stressors as involving incidents in Vietnam during which he faced other people's traumatic deaths.  He was also personally multiple times in situations when he could have been killed and he felt horrified and scared.  He described a stressful incident in which an earthmover ran over some people.  He described a stressful incident in which he retrieved a body bag that contained his friend.  He described stressful incidents involving exposure to fire fights and mortar.  Significantly, he did not describe the wounding of Nelson.  Indeed, the VA examiner provided an Axis I diagnosis of PTSD and in so finding, maintained that the Veteran was exposed to life threatening situations in which he could die and he witnessed death multiple times.  Thus, the VA examiner's PTSD diagnosis does not appear to be based on the corroborated stressor.    

The Board, however, recognizes that after the initial certification of this appeal to the Board, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)).  The rule has no geographic requirement and is not limited to service in a combat zone or on land.  Id.

The Veteran's claimed stressors, the CURR findings, and personnel records which show that the Veteran participated in several campaigns, including the Tet 1969 counter offensive, indicate that the amended regulation is for application.  The Veteran has claimed stressors that are related to his fear of hostile military or terrorist activity as that term is defined under the amended regulation.  The CURR findings and personnel records show that such claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  The record is only devoid of confirmation under the rubric of "fear of hostile military or terrorist activity" from a VA psychiatrist or psychologist that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  The Veteran should be afforded a VA examination.  
 
As service connection for dysthymic disorder is contingent upon establishing service connection for PTSD, the issue is inextricably intertwined.  Accordingly, the Board defers disposition of this issue pending the outcome of the PTSD claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a mental health examination with respect to his claim for service connection for PTSD.  The claims file, and a copy of this remand, must be made available to the examiner for review.  Any required tests, if any, should be conducted.

As part of the examination report, the examiner is requested to provide a medical opinion concerning the following matter:  Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is related to service.  In so opining, the examiner is asked in his/her medical judgment the likelihood that any of the Veteran's claimed stressors related to his "fear of hostile military or terrorist activity" are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.

A complete rationale must be provided for all opinions provided.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then she must provide a detailed explanation as to why this is so.

2.  Thereafter, readjudicate the claim for service connection for PTSD and dysthymic disorder, claimed as secondary to PTSD.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


